Por cuanto, la nota del registrador recurrido en su parte esen-cial dice:
‘ ‘ Inscrito el precedente documento al folio 146 del tomo 41 de Sabana Grande, finca 1416 e inscripción Ia. con el defecto subsanable de no acompa-ñarse el plano prescrito por la Resolución Conjunta núm. 55 de fecha 15 de mayo de este año. Libre de cargos.”
Por Cuanto, vista la resolución de este tribunal de fecha 30 de noviembre del año en curso, dictada en el Recurso Gubernativo núm. 1006, Carlos M. Molini y Mejía, recurrente, v. Registrador de la Propiedad de San Germán, recurrido (ante, pág. 360) ;
Por tanto, se revoca la nota recurrida de fecha 19 de octubre de 1937 y se ordena la inscripción libre de defectos.
El Juez Asociado Sr. Córdova Dávila no intervino.